                  Case 1:18-cv-10933-RA Document 102-1 Filed 07/09/19 Page 1 of 2


Manuel P. Asensio-Garcia

From:                              Manuel P. Asensio-Garcia
Sent:                              Saturday, June 29, 2019 11:47 AM
To:                                John G. Roberts, Jr.
Cc:                                The Hon. Ronnie Abrams
Subject:                           US Chief Justice's Judicial Collusion


dictated please pardon any errors. Attachment legal article titled "US Chief Justice Judicial Collusion."

Chief Justice Roberts,

Good morning. To avoid any confusion and illuminate any doubt, for procedural reasons, allow me to begin with
identifying the record.

This email is part of the record at the US Judicial Conference concerning the Hon. John G. Roberts, Jr.'s role in the four
judicial conduct complaints filed in the Second Circuit under the US Judicial Conduct and Disability Act of 1980. This law
is codified under Title 28 of the U.S. Code Chapter 16 §§ 351-364. The foundation of the subject four complaints are the
charges against the Hon. Robert Allen Katzmann, the Chief Judge of the United States. Thus I referred to them as the
"Katzmann Complaints."

This email communication immediately follow The two Wednesday, June 26, 2019 email communications which were
entered into the record under the following titles:

Katzmann Complaints

Mandate to Restriction of Two New York Federal Chief Judges from US Judicial Conference

The respondent four New York federal judges continued their illegal activities this week.

To any reasonable person this means one of two things, A or B.

A.

 That you, the US Chief Justice, are personally involved. Specifically, that you have intimate knowledge if these
proceedings. That you are speaking with Chief Judge Katzmann directly and assisting and sanctioning organizing the
illegal acts that are being executed in the Judicial Council to conceal and dismiss the four individual separate Judicial
Conduct Complaints filed under

B.

That you, the US Chief Justice, are Concealing your conversations through the administrator of the US courts or the
chairman of the judicial committee on judicial conduct at the US judicial conference or other persons working with and
speaking to Chief Judge Katazmann.


There is no other way that the four subject judges, Judges Karzmann, McMahon, Failla and Abrams (who is copied here)
To feel sufficiently protected, secure and stable to collude with the New York state defendants and protect the domestic
relations exception to federal subject matter jurisdiction from being adjudicated at the trial level in Asensio v DiFiore
and Asensio v Roberts.
                                                              1
                  Case 1:18-cv-10933-RA Document 102-1 Filed 07/09/19 Page 2 of 2



This extraordinary level of illegal conduct entirely outside of judicial jurisidiction is what happens, is what is necessary,
when the US chief justice colludes with the 13 US chief justices of the Court of Appeals (actually 11 that directly in
charge of the 93 federal trial courts) and the 50 states chief judges (and their administrators).

As with all of my communications with you this will be entered into the official record at the US Judicial Conference.




                                                               2
